Motion for leave to intervene submitted October 11, 1920. Order entered October 18, 1920.
Order. The motion of E. Everett Rowell for leave to intervene is granted, but with the restriction that such intervention shall not delay the approaching hearing on general questions in the cause and that as respects that hearing this intervener must rely upon the evidence already taken and reported to the court. Other parties to the cause are granted ten days within which to answer the petition of this intervener.